DETAILED ACTION
This office action is in response to Patent Board Decision on 09/20/2021. Claims 1 and 3-21 are are pending on this application.

Patent Board Decision.
2. 	Patent Board Decision on 09/20/2021 reversed examiner’s rejections of claims 1 and 3-21 therefore rejections of claims 1 and 3-21 have been withdrawn.

Allowable Subject Matter
3.	Claims 1 and 3-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: the closest prior art Zhang et al. U.S. patent No. 8,902,094. 
Fig. 2 of Zhang et al. discloses an integrated circuit device (125) comprising: a sampling switch (Ø1) configured to sample an input signal (118); a first evaluation unit (first Sub-ADC 220) configured to: receive the sampled input signal (output of G1) from the sampling switch (Ø1); and evaluate (evaluation of first Sub-ADC) the sampled input signal (output of 210); and a second evaluation(second Sub-ADC 220) unit configured to: receive the sampled input signal (output of Ø1) from the sampling switch (Ø1); and evaluate (evaluation of second Sub-ADC 220) the sampled input signal (output of (01), wherein the sampling switch (Ø1) is configured to: deliver the sampled input signal to the first evaluation unit (first sub-ADC 220); and deliver the sampled input signal (output of Ø1) to the second evaluation unit (second sub-ADC).
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: wherein an operating voltage range of the sampling switch is greater than an operating voltage range of at least one of the first evaluation unit or the second 
With respect to claim 15, in addition to other elements in the claim, prior art considered individual or combination does not teach: wherein an operating voltage range of the sampling switch is greater than an operating voltage range of at least one of the first evaluation unit or the second evaluation unit such that the sampling switch is configured to receive the input signal at a first voltage level and the at least one of the first evaluation unit or the second evaluation unit is configured to receive the sampled input signal at a second voltage level, and wherein the second voltage level is lower than the first voltage level.
With respect to claim 19, in addition to other elements in the claim, prior art considered individual or combination does not teach: wherein an operating voltage range of the sampling switch is greater than an operating voltage range of at least one of the first evaluation unit or the second evaluation unit such that the sampling switch is configured to receive the input signal at a first voltage level and the at least one of the first evaluation unit or the second evaluation unit is configured to receive the sampled input signal at a second voltage level, and wherein the second voltage level is lower than the first voltage level.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

10/16/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845